RESOLUCIÓN
Mediante Resolución de 24 de marzo de 1995, el Tribunal nombró el Comité de Educación Jurídica Continuada. Ampliamos ahora su composición y como miembros adicio-nales designamos los siguientes:
Ledo. Ángel R. Marrero Febus
Ledo. Manuel Fermín Arraiza
Notifique el Secretario General del Tribunal con copia de la presente a dichos abogados y a los demás integrantes.

Publíquese.

*684Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General